In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-3297
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

BEVERLY A. MARTY,
                                       Defendant-Appellant.
                       ____________
           Appeal from the United States District Court
               for the Western District of Wisconsin.
       No. 05-CR-0029-C—Barbara B. Crabb, Chief Judge.
                       ____________
      ARGUED APRIL 7, 2006—DECIDED JUNE 12, 2006
                     ____________


 Before FLAUM, Chief Judge,             and    POSNER     and
EASTERBROOK, Circuit Judges.
  FLAUM, Chief Judge. Beverly A. Marty pled guilty to
maintaining a drug-involved premises in violation of 21
U.S.C. § 856(a)(1). After finding the amount of oxycodone
attributable to Marty was greater than the quantity
recommended by the parties in their plea agreement, the
district court sentenced Marty to seventy-eight months’
imprisonment. Marty now appeals that sentence, claim-
ing that the district court abused its discretion in cal-
culating her relevant conduct.
  For the following reasons, we now affirm the judgment of
the district court.
2                                               No. 05-3297

                     I. Background
  Between July 1, 2004, and January 31, 2005, the
defendant-appellant, Beverly A. Marty, sold OxyContin
out of her home in Madison, Wisconsin. Pursuant to a
warrant, the police searched Marty’s home and found 16
empty OxyContin bottles (each bearing Marty’s name and
labeled as containing 450 pills), $2,450 in U.S. currency,
marijuana, drug paraphernalia, and a “Triple-Beam” scale.
  On February 24, 2005, a federal grand jury charged
Marty and her husband, Alan M. Marty, with maintaining
a drug-involved premises for the purpose of distributing
OxyContin, a Schedule II controlled substance, in viola-
tion of 21 U.S.C. § 856(a)(1); and forfeiture of the real
property used to facilitate the offense in accordance with 21
U.S.C. § 853.
  Pursuant to a plea agreement, Marty pled guilty to Count
One of the indictment and agreed to the forfeiture in Count
Two. The government agreed to recommend “that the court
find that the drug amount attributable to the defendant
under advisory guideline § 2D1.1 is between 100 to 400
kilograms of marijuana (after converting the oxycodone to
marijuana under the guidelines).” In the plea agreement
and as part of a subsequent plea colloquy, Marty acknowl-
edged that no sentencing promises had been made, that the
district court was not required to accept the recommenda-
tion made by the government, and that the district court
was free to impose a sentence up to the statutory maxi-
mum.
  The Presentence Investigation Report (“PSI”), prepared
by the United States Probation Office, calculated Marty’s
base offense level to be 30. The PSI found $70,000 in excess
deposits over legitimate income in Marty’s bank account.
The PSI divided this sum by a sale value of $40 per pill,
No. 05-3297                                                      3

thereby estimating total sales of 1,750 pills,1 the marijuana
equivalent of 844.2 kilograms. This estimate was a signifi-
cant increase from the 100 to 400 kilogram recommendation
contained in the plea agreement. The PSI also recom-
mended a three-level decrease for acceptance of responsibil-
ity, yielding a total offense level of 27.
  Marty objected to the PSI’s computations and filed two
alternative calculations. In her first alternative calculation,
Marty contended that her bank account contained
$55,192.68 from drug sales, not $70,000. In Marty’s second
alternative calculation, she alleged that the 100 to 400
kilogram recommendation in the plea agreement was
correct because not every deposit in the account was related
to drug sales. Marty requested that the district court find
a marijuana equivalent of between 100 and 400 kilograms.2
  The probation office filed an addendum to the initial PSI,
in which it agreed that the proceeds from drug sales
attributable to Marty should be reduced to $55,192.68.
Using this revised cash total, the new PSI calculation found
Marty responsible for the sale of 1,379 pills, the equivalent
of 665.3 kilograms of marijuana (between 400 to 700
kilograms for the purposes of the Sentencing Guidelines).3
Under the Sentencing Guidelines, 665.3 kilograms of


1
    Several witnesses indicated Marty received $1,000 for 25 pills.
2
  This second alternative offered by Marty would have resulted
in a base offense level of 26, which, after accounting for a three-
level decrease for acceptance of responsibility, would yield a
total offense level of 23 and a Sentencing Guideline range of 51-63
months’ imprisonment.
3
  The PSI arrived at the marijuana equivalent by first estimating
that each of the 80-milligram OxyContin pills contained approxi-
mately 90% oxycodone. Using this estimation and multiplying it
by 1,379 pills, the PSI found that Marty was responsible for 99.3
grams of oxycodone, or the equivalent of 665.3 kilograms of
marijuana.
4                                                No. 05-3297

marijuana yields a base offense level of 28. The district
court approved a three-level reduction for acceptance of
responsibility under § 3E1.1(a) and (b) of the Guidelines, for
a total offense-level of 25, and found Marty had a criminal
history category of II. Thus, the district court found a range
of 63-78 months’ imprisonment appropriate under the
Sentencing Guidelines.
  In its addendum to the PSI, the probation office stated
that these figures represent a conservative estimate of
Marty’s total culpability. The district court also recognized
the conservative nature of the PSI’s estimate, noting that it
“leaves out the stash of money that was found in
Ms. Marty’s safe when the house was searched,” and noted
that if it had “relied on . . . the witnesses who were involved
in purchasing the OxyContin,” Marty would have been held
responsible for “a lot higher drug amount.”
  The district court rejected Marty’s argument that she
should be sentenced based upon the plea agreement’s
recommendation that the total drug amount attributable to
Marty was between 100 and 400 kilograms of marijuana.
The district court noted that Marty was responsible for
distributing a large amount of OxyContin in the area, used
Medicare to obtain pills, fronted drugs to other individuals
for them to sell, had been undeterred by previous “contacts
with the criminal justice system,” and was on bond for
another offense at the time of the instant offense. The
district court sentenced Marty to 78 months’ imprisonment,
the high end of the applicable Sentencing Guideline range.


                      II. Discussion
  Marty claims that the district court erred in its calcula-
tion of the drug quantity attributable to her.
  Factual findings, such as the quantity of drugs attribut-
able to a defendant, are reviewed for clear error. United
No. 05-3297                                                 5

States v. Cross, 430 F.3d 406, 410 (7th Cir. 2005) (citing
United States v. Souffront, 338 F.3d 809, 832 (7th Cir.
2003)). This Court will reverse the district court’s sentence
only if “after reviewing the entire record, we are left with
the firm and definite conviction that a mistake has been
made.” Id. (quoting United States v. Brumfield, 301 F.3d
724, 730 (7th Cir. 2002)).
  The government lived up to the terms of the plea agree-
ment in this case. It recommended that the district court
find that the drug amount attributable to Marty was the
same amount stated in the plea agreement. The district
court, however, rejected the plea agreement’s recommenda-
tion and relied upon the PSI in making its assessment of
responsibility. The PSI was reasonable and based on solid
evidence. In fact, the PSI’s estimate of 1,379 pills is a very
conservative figure given the other evidence that the
district court could have used to reach a higher total.
  Clear error will not be found where two permissible views
of the evidence exist. E.g., Anderson v. City of Bessemer, 470
U.S. 564, 573-74 (1985). District courts may make “reason-
able estimations” of the quantity of drugs for which a
defendant is responsible. United States v. Joiner, 183 F.3d
635, 640 (7th Cir. 1999); see also United States v. Rodriguez,
67 F.3d 1312, 1325 (7th Cir. 1995) (“Recognizing that drug
dealers ordinarily do not use invoices and bills of lading, we
have held that sentencing courts may make reasonable
estimates as to drug quantities.” (citations omitted)).
  To calculate the quantity of drugs attributable to Marty,
the district court divided a conservative estimate of Marty’s
profit by the known selling price of an OxyContin pill. This
simple calculation allowed the district court to estimate the
total quantity of drugs for which Marty bears responsibility.
Such extrapolation is a necessary and long-sanctioned
judicial procedure. See United States v. Durham, 211 F.3d
437, 444 (7th Cir. 2000); United States v. Patel, 131 F.3d
1195, 1203 (7th Cir. 1997); United States v. Rivera, 6 F.3d
6                                                    No. 05-3297

431, 446 (7th Cir. 1993); see also U.S. SENTENCING GUIDE-
LINES MANUAL § 2D1.1 cmt. n.12 (2004).

  Marty disputes the district court’s calculations, claiming
that although “[t]he total amount of pills she would have
had access to was 5850[,]” the district court erred by holding
her responsible for the sale of 1,379 pills. She alleges that
the sentencing court neglected to account for her personal
use of “legally prescribed . . . pills that she obtained
monthly from her physician.” Marty provides no support,
however, for this claim or her statement that “given the
addictive nature of oxcyontin [sic] and Beverly Marty’s use
of it,” it is more likely that she would have sold “10 percent
of what she was prescribed” rather than 25 percent.4
  Even if we were to consider Marty’s view of the evidence
as a reasonable alternative, which we do not, an alternative
view of evidence does not constitute clear error. “Where
there are two permissible views of the evidence, the


4
  The danger that arises from the sale, misuse, and abuse of
OxyContin is not excused by its status as a prescription painkiller.
While Marty may have obtained her pills from a pharmacy, rather
than a drug dealer, her crime still poses a grave danger to the
community. See NATIONAL DRUG INTELLIGENCE CENTER, U.S.
DEPARTMENT OF JUSTICE, INTELLIGENCE BULLETIN: OXYCONTIN
D IV E R S I O N , A V A I L A B I L I T Y A N D A BUSE (Aug. 2004),
http://www.usdoj.gov/ndic/pubs10/10550/10550p.pdf; GENERAL
ACCOUNTING OFFICE, REPORT TO CONGRESSIONAL REQUESTERS,
PRESCRIPTION DRUGS: OXYCONTIN ABUSE AND DIVERSION
AND EFFORTS TO ADDRESS THE PROBLEM, GAO-04-110 (Dec. 2003),
http://www.gao.gov/new.items/d04110.pdf; Michael Janofsky,
Drug-Fighters Turn to Rising Tide of Prescription Abuse, N.Y.
TIMES, Mar. 18, 2004, at A24. “Law enforcement officials around
the country have been wrestling with an epidemic of prescription
drug abuse, especially of powerful painkillers such as OxyContin,
popularly known as ‘hillbilly heroin.’” Prescription Drug Abuse
Rises To ‘Epidemic’ Level, L.A. TIMES, Jul. 11, 2005, available at
2005 WLNR 23350246.
No. 05-3297                                                 7

factfinder’s choice between them cannot be clearly errone-
ous.” City of Bessemer, 470 U.S. at 574 (citing United States
v. Yellow Cab Co., 338 U.S. 338, 342 (1949); Inwood Labora-
tories, Inc. v. Ives Laboratories, Inc., 456 U.S. 844 (1982)).
  In her attempt to convince this Court that the district
court was bound to follow the plea bargain’s recommenda-
tion, Marty cites United States v. Curtis, 336 F.3d 666 (8th
Cir. 2003), for the proposition that a district court is bound
to follow the parties’ stipulation as to the drug amount
attributable to the defendant. For several reasons, Curtis is
inapposite. In Curtis, the parties stipulated that a defen-
dant possessed at least a particular quantity of drugs. Id. at
670. In contrast, in the instant case the government agreed
only to recommend that the quantity of drugs attributable
to Marty was the sentencing equivalent of 100 to 400
kilograms of marijuana.
  The plea agreement specifically states that “the Court is
not required to accept any recommendations which may be
made by the United States and that the Court can impose
any sentence up to and including the maximum penalties.”
The district court warned Marty of this fact during the plea
colloquy. Our case law has clearly established that a district
court is not required to follow the government’s sentencing
recommendations. See, e.g., United States v. Lopez, 430 F.3d
854 (7th Cir. 2005); United States v. Gaertner, 593 F.2d 775
(7th Cir. 1979).
  As a final matter, we note that given the record in this
case, the district court’s specific findings, and the district
court’s consideration of the factors set forth in 18 U.S.C.
§ 3553(a), we have no reason to suspect that Marty’s
sentence of 78 months’ imprisonment, well below the
statutory maximum of 20 years pursuant to 21 U.S.C.
§ 856(b), was unreasonable.
8                                            No. 05-3297

                   III. Conclusion
  For the above stated reasons, we AFFIRM the judgment of
the district court.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-12-06